United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.R., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION, Las Vegas, NV,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1617
Issued: March 1, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 24, 2015 appellant filed a timely appeal from a July 6, 2015 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of the claim.
ISSUE
The issue is whether appellant established entitlement to compensation for wage loss
commencing as of July 7, 2014 causally related to her accepted employment injuries.
FACTUAL HISTORY
OWCP has accepted that appellant, then a 30-year-old special agent, sustained a
traumatic injury while engaged in a defensive tactics exercise on September 17, 1999. It
assigned this OWCP file number xxxxxx978 and accepted a lumbar strain and displacement of
the L4-5 lumbar intervertebral disc without myelopathy. Appellant’s ongoing back symptoms
caused her to be reassigned from the Quantico Testing Center in Virginia to the Las Vegas field
1

5 U.S.C. § 8101 et seq.

office for light-duty work as a support services clerk. While in the course of her light duty on
January 20, 2000 she lifted some boxes and experienced an increase in her back pain. On
February 5, 2000 appellant filed a new traumatic injury claim (Form CA-1), which was assigned
OWCP file number xxxxxx849. OWCP accepted this claim for an aggravation of the lumbar
strain, displacement of the L4-5 lumbar intervertebral disc without myelopathy, and
complications of bone marrow transplant. Appellant resigned from the clerk positon on June 16,
2000 and started working as a teacher effective August 28, 2000.
Appellant underwent back surgery on June 6, 2003, which was not authorized by OWCP.
Following this surgery, she returned to work as a teacher. By decision dated September 8, 2004,
OWCP terminated appellant’s wage-loss compensation effective September 10, 2004.
On June 23, 2014 appellant filed a claim for compensation (Form CA-7), claiming wage
loss from work due to a change or worsening of her accepted work-related conditions effective
July 7, 2014. In a June 23, 2014 supplemental statement, she explained that her initial injury
occurred on September 17, 1999 at the employing establishment academy. Appellant’s second
injury occurred on January 20, 2000 and was essentially a recurrence of the initial injury.
OWCP received a May 29, 2014 magnetic resonance imaging (MRI) scan which was
interpreted by Dr. David Haas, a Board-certified diagnostic radiologist, as revealing L5-S1 disc
space narrowing with degenerated desiccated disc, L4-5 dehydrated disc with small annular tear
and disc bulge, and scoliosis.
In a June 5, 2014 report, Dr. Luis L. Diaz, a Board-certified neurologist, noted the history
of injury and that appellant recently developed a new onset of low back pain radiating down to
the right leg. He noted examination findings and provided an impression of lumbosacral
radiculopathy. Dr. Diaz advised that authorization of diagnostic testing was needed to confirm
the diagnosis.
By report dated June 19, 2014, Dr. Thomas Dunn, a Board-certified orthopedic surgeon,
noted examination findings and provided, an impression of lumbar disc disease, and lumbar back
pain. He opined that appellant was unable to return to work and would be on temporary total
disability status for four weeks. Dr. Dunn advised that on a more likely than not basis, surgical
reconstruction would be required.
By letter to appellant dated July 10, 2014, OWCP noted that it had reopened her claim for
medical treatment. Appellant was advised that her claim for temporary total disability payments
was a separate issue and that the evidence received was insufficient to establish her recurrence
claim as the medical reports provided no rationalized explanation as to why she could not work.
OWCP requested additional factual and medical evidence to show disability from work,
including medical documentation to establish medical treatment or that she was unable to work
as a result of her work injury for the dates claimed. Appellant was afforded 30 days to submit
the requested information.
In a July 21, 2014 statement, appellant noted that her back condition worsened over time.
She further indicated that the mechanical back pain was from sitting for prolonged periods of
time and turning.

2

Several progress reports and medical reports from Dr. Dunn were received. In a
February 13, 2014 report, Dr. Dunn noted the history of injury and that appellant’s low back pain
had progressed and worsened. A diagnosis of lumbar disc disease and lumbar back pain were
provided and treatment options were discussed. In a March 27, 2014 report, Dr. Dunn noted that
appellant’s symptoms were unchanged from her last visit. He diagnosed lumbago and
degenerative lumbar/lumbosacral intervertebral disc and ordered diagnostic testing. In a July 21,
2014 report, Dr. Dunn noted that prolonged sitting results in a flare up of appellant’s low back
pain that radiates down the right leg. He noted that she had been off work over the past three
weeks and had some improvement. Dr. Dunn reported that appellant’s radiographic studies and
MRI scan study both document accelerated degenerative collapse with retrolisthesis L5 on S1
aggravated by bending, stooping, and prolonged sitting and that her duties consist of sitting at a
desk for up to nine hours a day which caused pain that worsened over time and became
unmanageable. He provided an impression of lumbar disc disease, lumbar back pain, and
sciatica. Dr. Dunn ordered further diagnostic studies and indicated that, due to worsening pain
and notable low back spasms, appellant would remain off work on temporary total disability. He
noted that, if her symptoms did not improve with physical therapy, she would be a surgical
candidate. On July 21, 2014 Dr. Dunn also referred appellant for physical therapy.
Other reports from Dr. Dunn dated July 7 and 28, 2014 were provided along with
physical therapy reports.
By decision dated August 19, 2014, OWCP denied appellant’s claim for recurrence of
disability as she had not established that she was disabled due to a material change/worsening of
her accepted work-related conditions without an intervening work factor. As such, appellant’s
claim for compensation effective July 7, 2014 and continuing was denied.
On September 3, 2014 appellant requested reconsideration.
Additional medical reports from Dr. Dunn were received. In an August 20, 2014 report,
Dr. Dunn noted the history of injury and that, since appellant was unable to return to the
employing establishment academy to complete her training, she returned to work as a teacher
and has continued in that occupation. He reported that she developed progressively worsening
symptoms of axial mechanical back pain and presented on February 13, 2014 for further
evaluation and treatment. Radiographs demonstrated severe collapse at L5-S1 due to the initial
injury and subsequent required surgery. Dr. Dunn advised that this resulted in severe,
accelerated facet joint arthritis and that appellant was a candidate for further treatment, to include
physical therapy, injection therapy, and ultimately surgical reconstruction at L5-S1. A diagnosis
of accelerated degenerative disc disease, lumbar spine, and herniated nucleus pulpous was
proved. Dr. Dunn further reported that there have been no additional events of trauma
responsible for the progression of appellant’s lumbar spine condition. The initial work-related
trauma and surgery remained the only cause of her current condition involving L5-S1 and
associated symptoms. Dr. Dunn noted that there appeared to be some confusion regarding the
sitting activity that aggravated appellant’s low back pain. He advised that sitting was an activity
that causes more pain, but had nothing to do with the underlying pathology seen on radiographic
studies at L5-S1. Dr. Dunn noted that appellant expressed increasing difficulty enduring
symptoms of mechanical low back pain and associated lumbar radiculitis and that she would like
to pursue definitive surgical treatment in an attempt to improve her pain, function, and quality of
life. He provided an impression of lumbar disc disease L5-S1, lumbar back pain and radiculitis.
3

Dr. Dunn ordered physical therapy and pain control modalities as needed.
appellant agreed to proceed with the planned surgical procedures.

He noted that

Progress reports dated September 18 and October 16, 2014 from Dr. Dunn were also
received. These reports indicated that appellant was experiencing the same or increased
symptoms from her last visits and discuss the surgery which would be required.
In a November 4, 2014 report, Dr. Gary J. La Tourette, a Board-certified orthopedic
surgeon and second opinion physician, reviewed the case record and examined appellant. He
opined that her current back condition was associated with her work injuries by aggravation and
that she qualified for an L5-S1 reconstruction as her disc disease had worsened since her
microdiscectomy in June 2003. Appellant had unrelenting lumbar spine pain with an absent
Achilles reflex in the right lower extremity.
By decision dated December 2, 2014, OWCP denied modification of its prior decision as
the evidence of record was not sufficient to support that appellant’s work stoppage was the result
of her accepted medical conditions with no intervening factors. The decision noted that the
second opinion physician supported that an L5-S1 reconstruction should be authorized.
On December 12, 2014 appellant again requested reconsideration, which included a
December 8, 2014 letter from appellant in which she argued that she was disabled by a material
worsening of her accepted work injury and that the injury was spontaneous and not caused by
sitting, but aggravated by sitting. She further contended that the medical evidence demonstrated
causal relationship between her disabling back condition and that OWCP authorized spinal
fusion surgery. Appellant continued to file CA-7 forms for wage-loss compensation through
December 26, 2014.
In progress reports dated December 4, 2014 and January 5 and February 5, 2015,
Dr. Dunn noted that appellant continued to have pain, that there were no objective changes since
her last visit, and that she was to remain on temporary total disability work status for an
additional four weeks.
By decision dated March 6, 2015, OWCP denied modification of its prior decision.
Appellant was advised that the issue at hand was the claim for compensation effective July 7,
2014, not the surgery authorization.
On April 7, 2015 appellant again requested reconsideration. She included an April 2,
2015 letter in which she provided a history of her back injuries and discussed why she disagreed
with OWCP’s prior decisions.
Additional reports from Dr. Dunn dated March 5 and 30, April 2, and May 5, 2015 were
received. In his March 5, April 2, and May 5, 2015 reports, Dr. Dunn described appellant’s
current condition, her past surgical history, the pending authorization from OWCP regarding her
spinal surgery, and advised that she remained off work until her next visits. In his March 30,
2015 report, Dr. Dunn provided a history of her work injuries and clarified that she injured the
most terminal segment of her lumbosacral spine which at times had been identified as either the
L4-5 disc or as the L5-S1 disc. He explained that the L4-5 and L5-S1 discs represented the same
disc as the terminal motion segment. Dr. Dunn indicated that appellant’s actual L5-S1 disc was a
vestigial disc and had no motion. He reported that she returned to him in early 2014 with
4

progressively worsening symptoms of axial mechanical back pain. Dr. Dunn noted radiographic
studies demonstrated accelerated progression of degenerative collapse of the injured disc in the
terminal segment of her lumbosacral spine which was due to the initial injury and the
necessitated surgery that was performed as result of that work-related injury. He advised that the
reconstructive surgery which was recommended for the accelerated degenerative segment was
due to the initial work-related injury. Dr. Dunn indicated that appellant was placed on temporary
total disability as any prolonged sitting, bending, stooping, or prolonged standing resulted in
intractable, intolerable, axial mechanical back pain. He indicated that she remained on
temporary total disability while awaiting authorization for spinal surgery. Dr. Dunn indicated
that objective evidence had been provided and that appellant had no other intervening trauma or
accidents that contributed to her condition.
By decision dated July 6, 2015, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA bears the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence. For each period of disability
claimed, the employee must establish that he or she was disabled for work as a result of the
accepted employment injury. Whether a particular injury causes an employee to become
disabled for work and the duration of that disability are medical issues that must be proven by a
preponderance of reliable, probative, and substantial medical opinion evidence.2 Such medical
evidence must include findings on examination and the physician’s opinion, supported by
medical rationale, showing how the injury caused the employee disability for his or her particular
work.3
Monetary compensation benefits are payable to an employee who has sustained wage loss
due to disability for employment resulting from the employment injury.4 The Board will not
require OWCP to pay compensation for disability in the absence of medical evidence directly
addressing the specific dates of disability for which compensation is claimed. To do so would
essentially allow an employee to self-certify his or her disability and entitlement to
compensation.5
ANALYSIS
OWCP accepted appellant’s claim for lumbar sprain, lumbar intervertebral disc
displacement without myelopathy, and complications of a bone marrow transplant. Appellant
resigned from the employing establishment June 16, 2000 and started working as a teacher on
August 28, 2000. She underwent back surgery on June 6, 2003, which was not authorized by
OWCP and eventually returned to work in her teaching position. Effective September 10, 2004,
OWCP terminated appellant’s wage-loss compensation and medical benefits. Appellant
2

Amelia S. Jefferson, 57 ECAB 183 (2005); William A. Archer, 55 ECAB 674 (2004).

3

Dean E. Pierce, 40 ECAB 1249 (1989).

4

Laurie S. Swanson, 53 ECAB 517, 520 (2002). See also Debra A. Kirk-Littleton, 41 ECAB 703 (1990).

5

Amelia S. Jefferson, supra note 2.

5

subsequently claimed wage loss beginning July 7, 2014. By letter to appellant dated July 10,
2014, OWCP advised her that the claim for temporary total disability payments was a separate
issue from her request for further lumbar surgery and that the factual and medical evidence must
show that she was unable to work as a result of her work injury for the dates claimed. Appellant,
however, did not provide a probative rationalized medical opinion in support of her claim that
she was disabled for work because of her accepted conditions for the period July 7, 2014 until
OWCP authorized her back surgery.6
In numerous reports and treatment notes, Dr. Dunn noted appellant’s work injuries and
described her current back condition and her past surgical history. He also placed her on
temporary total disability as her pain had progressed and worsened and while awaiting
authorization for spinal surgery. Dr. Dunn noted in his July 21, 2014 report that appellant’s pain
was aggravated by bending, stooping, and prolonged sitting and that her duties consisted of
sitting at a desk for up to nine hours a day, which caused pain that worsened over time and
became unmanageable. However, he did not provide a medical opinion explaining how her
accepted back condition caused disability during the period claimed.7 Dr. Dunn made no
mention of any total disability beginning on July 7, 2014 and did not provide a rationalized
opinion explaining why appellant was totally disabled or incapable of working beginning July 7,
2014 due to her previously accepted lumbar conditions, for which benefits had been previously
terminated. His other reports which also placed her on total disability offered no medical
rationale explaining why she was totally disabled beginning July 7, 2014.
While Dr. Haas noted appellant’s diagnoses and Dr. Diaz noted a history of her injury,
they did not address whether she was disabled as result of her employment injury during the
period in question.
Appellant’s statements and her belief that her employment injury caused her disability
during the period in question are irrelevant as the question whether her disability is related to an
accepted condition is a medical question.
The treatment notes from the physical therapist are of no probative value as physical
therapists are not considered physicians as defined under FECA.8
The medical opinion evidence of record does not provide an explanation as to how
appellant’s accepted back condition caused disability during the period claimed. Thus, she has
failed to submit evidence which would indicate that her accepted conditions caused any wage
loss for the period claimed.9

6

See S.M., Docket No. 15-1118 (issued August 4, 2015).

7

Id.

8

See e.g., David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses
and physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this
subsection defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by State law).
9

See supra note 6.

6

On appeal, appellant relates the history of her injury and provides a procedural history of
OWCP’s decisions. She contends that the medial evidence of record supports why she was
placed on total disability status. Appellant also expressed her dissatisfaction with OWCP’s
decisions and her belief that they have been acting in an adversarial role in her case. However,
for the reasons set forth above, she has failed to provide any medical opinion evidence which
indicated that her accepted conditions caused any wage loss for the period claim. There is no
mention of any total disability beginning on July 7, 2014 or a rationalized medical opinion
explaining why appellant was totally disabled or incapable of working beginning July 7, 2014.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish entitlement to compensation for wage
loss as of July 7, 2014 causally related to her accepted employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated July 6, 2015 is affirmed.
Issued: March 1, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

